DETAILED ACTION
Claims 1-10 were rejected in the Office Action mailed 10/20/2021.
Applicants filed a response, amended claims 1-5 and 7-10, added new claims 13-15, and canceled claims 6 and 11-12 on 1/20/2022.
Claims 1-5, 7-10, and 13-15 are pending.
Claims 1-5, 7-10, and 13-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forster et al. (DE 102011077179) (hereinafter “Forster”) in view of Kimura (JP 2010236042A) (hereinafter “Kimura”).
The Examiner is using the translation that Applicant provided with the IDS filed 7/17/2019.
The Examiner has provided a machine translation of JP 2010236042A. The citation of the prior art in this rejection refers to the machine translation.
	

Regarding claims 1 and 13-15, Forster teaches an armature for a fuel injection valve of an air-compressing, self-igniting internal combustion engine, where the armature is formed from an armature shaft and a green part for an anchor plate (Forster, [0041]). Forster also teaches that the 
The armature shaft, i.e., fully sintered component already compacted to form the armature shaft, of Forster corresponds to the first component that has a first degree of compaction of the present invention. The green part for an anchor plate, i.e., a pre-sintered component formed by metal injection molding, of Forster corresponds to the second component that has a second degree of compaction, providing that the second degree of compaction is lower than the first degree of compaction of the present invention. The armature shaft would necessarily have a higher degree of compaction than the not yet sintered green body of Forster. The bore hole in the green body of Forster corresponds to the wherein the second component has an opening, into which a portion of the first component is introducible of the present invention.  
Forster further teaches that the armature shaft is inserted into the bore of the green body and during the subsequent sintering, the green part “for the anchor plate” shrinks onto the armature shaft and the sintering shrinkage and the initial clearance between the armature shaft and the green part are adjusted to each other by predetermining the inner diameter and the outer diameter so that a slight oversize is generated during the sintering (Forster, [0041]). Moreover, Forster teaches that the oversize builds up during the sintering by a plastic deformation of the material for the anchor plate after the formation of the contact between the material of armature shaft and the material of the anchor plate is a diffusion exchange between the two materials, and forms a material connection to the joint surface (Forster, [0041]).
The insertion of the armature shaft into the bore in the green body of Forster corresponds to introducing the first component into the opening of the present invention. The subsequent sintering of the armature shaft and green body of Forster corresponds to carrying out the 

However, Forster does not explicitly disclose providing a joining paste, including a sinterable third component between the first component and the second component prior to the sintering process and carrying out the sintering joining process to sinter at least the joining paste to create the sintered joint between the first component and the second component, further comprising providing that the sinterable third component is a same material as at least one chosen from the first component and the second component, and further comprising providing that the sinterable third component is a different material from at least one chosen from the first component and the second component.
With respect to the difference, Kimura teaches a method of joining metal injection molded bodies by applying an adhesive coating liquid, containing a metal powder, i.e., joining paste including a sinterable third component, to the bonding interfaces of the molded bodies, i.e., the joint surface, to form a composite molding (Kimura, [0015-0016]). Kimura further teaches subjecting the composite molded body bonded using the adhesive coating liquid to a sintering treatment, where solid diffusion is sufficiently performed on the bonded surface and strong bonding is performed (Kimura, [0041]).

As Kimura expressly teaches, the adhesive coating liquid makes it possible for phase diffusion bonding to occur and the metal composite sintered body to have sufficiently high bonding strength on the bonding surface, it becomes easier to bond dissimilar metal molded bodies to each other, or molded bodies with complicated shapes, and the adhesion can prevent the joint surface from being displaced during the handling work, i.e., moving from one step to the next, and the dimensional accuracy is improved (Kimura, [0025]).
Forster and Kimura are analogous art as they are both drawn to the joining of two components through the use sintering the two components to form a final part (Forster, Abstract; Kimura, [0001]).
In light of the motivation to use adhesive coating liquid on the bonding interfaces of the molded bodies as taught in Kimura above, it therefore would have been obvious to one of ordinary skill in the art to use the adhesive coating liquid in the joint of Forster between the green part and armature shaft in order to have high bonding strength on the bonding surface, prevent the joint surface from being displaced during the handling work, and improve the 
The adhesive coating liquid, containing metal powder, and then sintering to form a metal composite body of Kimura corresponds to providing a joining paste, including a sinterable third component between the first component and the second component prior to the sintering process and carrying out the sintering joining process to sinter at least the joining paste to create the sintered joint between the first component and the second component of the present invention. The metal powder used in the adhesive coating liquid being a metal powder constituting at least one of the plurality of molded bodies of Kimura corresponds to further comprising providing that the sinterable third component is a same material as at least one chosen from the first component and the second component of claim 13 of the present invention. In Kimura, the metal powder used in the adhesive coating liquid can constituting at least one of the plurality of molded bodies, i.e., the metal powder does not need to the metal used in both of the molded bodies (the sinterable third component is a different material from at least one chosen from the first component and the second component) and corresponds to claims 14 and 15 of the present invention.  

While there is no disclosure that the armature of Forster is a part for a turbomachine, in particular for an aircraft engine as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. part for a turbomachine, in particular for an aircraft engine, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use. 

Regarding claim 2, Forster also teaches that with respect to the bore in the green part, the inner diameter of the bore is slightly larger than an outer diameter of the armature shaft, i.e., a slot is created between the inside of the bore and the outside of the armature shaft, in the region of the bore and subsequently sintered, wherein the green part “for the anchor plate” shrinks onto the armature shaft and the sintering shrinkage and the initial clearance between the armature shaft and the green part are adjusted to each other by predetermining the inner diameter and the outer diameter so that a slight oversize is generated during the sintering (Forster, [0041]). The difference in diameter of the bore and the armature shaft of Forster corresponds to before the sintering joining process is carried out, providing a slot in a region of the opening, between the first component and second component, and wherein the slot is closed after the sintering joining process has been carried out. 

Regarding claim 3, Forster also teaches during the subsequent sintering, the green part “for the anchor plate” shrinks onto the armature shaft, i.e., the green part is the only component shrinking, and the sintering shrinkage and the initial clearance between the armature shaft and the green part are adjusted to each other by predetermining the inner diameter and the outer diameter so that a slight oversize is generated during the sintering (Forster, [0041]). The shrinking of the green part onto the armature shaft of Forster corresponds to providing that the second component shrinks more than the first component while the sintering joining process is being carried out, with the result that the opening or slot closes substantially completely. 

Regarding claim 4, Forster also teaches during the subsequent sintering, the green part “for the anchor plate” shrinks onto the armature shaft and the sintering shrinkage and the initial clearance between the armature shaft and the green part are adjusted to each other by predetermining the inner diameter and the outer diameter so that a slight oversize is generated during the sintering (Forster, [0041]). Moreover, Forster teaches that the oversize builds up during the sintering by a plastic deformation, i.e., contact pressure, of the material for the anchor plate and after the formation of the contact between the material of armature shaft and the material of the anchor plate is a diffusion exchange between the two materials, and forms a material connection to the joint surface (Forster, [0041]). 
The shrinkage of the green part onto the armature shaft resulting in a build up by plastic deformation of Forster corresponds to providing that a contact pressure between the first component and the second component while the sintering joining process is being carried out is 

Regarding claim 5, Forster also teaches during the subsequent sintering, the green part “for the anchor plate” shrinks onto the armature shaft and the sintering shrinkage and the initial clearance between the armature shaft and the green part are adjusted to each other by predetermining the inner diameter and the outer diameter so that a slight oversize is generated during the sintering (Forster, [0041]). Moreover, Forster teaches that the oversize builds up during the sintering by a plastic deformation, i.e., contact pressure, of the material for the anchor plate and after the formation of the contact between the material of armature shaft and the material of the anchor plate is a diffusion exchange between the two materials, and forms a material connection to the joint surface (Forster, [0041]).
The shrinkage of the green part onto the armature shaft resulting in a build up by plastic deformation of Forster corresponds to providing that a directed force action of the contact pressure is settable by way of a suitable dimensioning, choice and/or setting of the opening or of the slot of the present invention.

Regarding claim 7, Forster also teaches that the bore in the green part can be cylindrical and then the armature shaft is designed to be cylindrical as well (Forster, [0044]). Forster further teaches the sintering shrinkage and the initial clearance between the armature shaft and the green part are adjusted to each other by predetermining the inner diameter and the outer diameter so that a slight oversize is generated during the sintering (Forster, [0041]). The cylindrical shape of both the green part and armature shaft to be adjusted to each other so that a slight oversize is 

Regarding claim 8, Forster also teaches that the armature shaft can be made of a ceramic material or a wear-resistant steel and that the armature plate, i.e., green part, can be an alloy of iron and silicon, an alloy of iron, silicon, and phosphorus, an alloy of iron and chromium, an alloy of iron and cobalt, or an alloy or iron and phosphorus (Forster, [0042-0043]). The use of a ceramic material for the armature shaft of Forster corresponds to the first component is formed from a material from the group consisting of a ceramic material of the present invention. The use of an alloy of iron and cobalt for the armature plate of Forster corresponds to the second component is formed from a material from the group consisting of a material containing cobalt of the present invention. 

Regarding claim 9, Forster also teaches that the armature is formed from an armature shaft, i.e., fully sintered component, and a green part, i.e., pre-sintered component, for an anchor plate (Forster, [0041]). The armature shaft and green part of Forster corresponds to providing that the first component and the second component have a combination of sintered states from the group consisting of pre-sintered component and fully sintered component of the present invention. 

Regarding claim 10, the recitation in the claims that the part is “a blade airfoil, blade airfoil with tip shroud, a pair of blade airfoils, part for the nozzle guide vane, and liner for the 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Forster discloses a method for producing an armature as presently claimed, it is clear that the armature of Forster would be capable of performing the intended use, i.e. a blade airfoil, blade airfoil with tip shroud, a pair of blade airfoils, part for the nozzle guide vane, and liner for the combustion chamber, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Response to Arguments
In response to the amendments to paragraphs [0073], [0077], and [0079] of the specification to add the missing reference numerals, the previous objection to the drawings is withdrawn.
In response to the amendment to claim 1, to delete the wording “at least one second component” to “a second component”, the previous claim objections to claims 2, 3, 4, 7, 8, and 9 are withdrawn.
In response to the amendments to claims 1, 2, 3, 4, and 5 the previous 35 U.S.C. 112(b) rejections are withdrawn. 
Applicant primarily argues:
“First, Richter does not teach that the welding filler is a sinterable component. Moreover, Richter does not teach or suggest applying a welding filler to the components to be joined prior to the joining process. Rather, the welding filler appears to be applied during the joining (welding) process itself. See Richter paragraphs [0006] and [0033]. Finally, the welding filler, not being a sinterable material, is not sintered during a sintering joining process.
Thus, without the roadmap provided by the present disclosure, the person of ordinary skill in the art would not be led to the method of amended claim 1 by the combination of Forster and Richter.”
Remarks, pg. 11
Due to the amendment of claim 1 to include the joining paste including a sinterable third component between the first component and the second component prior to the sintering joining 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738